 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL RAGAN,                                     No. 2: 18-cv-0410 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    RICHARDSON,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In this action, petitioner challenges his 2010 convictions for

19   which he was sentenced to 181 years-to-life. Pending before the court is petitioner’s motion to

20   stay this action in order to exhaust an additional claim. (ECF No. 17.) On November 21, 2019,

21   petitioner filed a notice of exhaustion. (ECF No. 35.)

22          Petitioner is proceeding with another habeas corpus action in this court. 2:17-cv-1924

23   KJN P, challenging his 2010 convictions. On October 30, 2017, the undersigned stayed 17-cv-

24   1924, pursuant to Rhines v. Weber, 544 U.S. 269 (2005).

25          Petitioner is directed to file an amended petition in case 17-1924 raising all his exhausted

26   claims. See Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008) (if a new petition filed while

27   previous petition is pending without a decision, the new petition should be construed as a motion

28   to amend the pending petition). Following receipt of the amended petition in case 17-1924, if
                                                       1
 1   appropriate, the undersigned will issue an order in case 17-1924 lifting the stay and directing

 2   respondent to file a response to the amended petition.

 3          Because petitioner’s claims challenging his 2010 convictions will proceed in case 17-

 4   1924, the undersigned orders the instant action closed.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.    Within thirty days of the date of this order, petitioner shall file an amended petition

 7               raising all his exhausted claims in case 17-1924;

 8          2. Petitioner’s motion to stay (ECF No. 17) is denied as moot;

 9          3. The Clerk of the Court is directed to close the instant action.

10   Dated: December 6, 2019

11

12

13
     Rag410.clo
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
